Case 2:19-cv-04821-MWF-KS Document 42-2 Filed 11/12/19 Page 1 of 2 Page ID #:440



   1
   2
   3
   4
   5
   6
   7
   8
   9                      UNITED STATES DISTRICT COURT
  10                    CENTRAL DISTRICT OF CALIFORNIA
  11
  12   Richard Dalton, Arthur Catalano,      CASE NO. 2:19-cv-04821-MWF-KS
  13   Matthew Fernandes, Andre              [PROPOSED] ORDER GRANTING
       Joseph, Alexander Alonso, and         THE STIPULATION ALLOWING
  14   Randolph Jones, individually and      PLAINTIFFS TO FILE THIRD
                                             AMENDED COMPLAINT
  15   on behalf of others
       similarly situated,
  16
                                             HON. MICHAEL W. FITZGERALD
  17                    Plaintiffs,
       v.
  18
  19   Anovos Productions, LLC; Disney
       Lucasfilm Ltd.; NBCUniversal
  20   Media, LLC; and CBS Studios,
  21   Inc.
  22
                        Defendants.
  23
  24
  25
  26
  27
  28
                                      PROPOSED ORDER
Case 2:19-cv-04821-MWF-KS Document 42-2 Filed 11/12/19 Page 2 of 2 Page ID #:441



   1         Based upon the parties’ joint stipulation and good cause, this Court hereby
   2   grants Plaintiffs’ leave to amend. Accordingly,
   3         IT IS HEREBY ORDERED THAT:
   4         1)       Plaintiffs are given leave to file their Third Amended Complaint
   5                  that is attached as Exhibit A to the parties’ joint stipulation;
   6         2)       Plaintiffs’ Third Amended Complaint shall be filed within seven (7)
   7                  days of this Order; and,
   8         3)       Defendants may respond to this amended pleading within twenty-
   9                  one (21) days thereafter.
  10
  11         IT IS SO ORDERED.
  12
  13   Dated: November 12, 2019               ___________________________
  14                                          Hon. Michael W. Fitzgerald
                                              United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             1
                                         PROPOSED ORDER
